493 U.S. 38 (1989)
MICHIGAN CITIZENS FOR AN INDEPENDENT PRESS ET AL.
v.
THORNBURGH, ATTORNEY GENERAL OF THE UNITED STATES, ET AL.
No. 88-1640.
Supreme Court of United States.
Argued October 30, 1989
Decided November 13, 1989
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
William B. Schultz argued the cause for petitioners. With him on the briefs were David C. Vladeck and Alan B. Morrison.
Deputy Solicitor General Merrill argued the cause for respondents. With him on the brief for the federal respondents were Acting Solicitor General Wallace, Acting Assistant Attorney General Schiffer, Michael R. Lazerwitz, and Douglas Letter. Stephen M. Shapiro, Andrew L. Frey, Kenneth S. Geller, Andrew J. Pincus, Clark M. Clifford, Robert A. Altman, and Robert P. Reznick filed a brief for respondent Detroit Free Press, Inc. John Stuart Smith, Gordon L. Lang, Corrine M. Yu, and Lawrence J. Aldrich filed a brief for respondent Detroit News, Inc.[*]
*39 PER CURIAM.
The judgment of the Court of Appeals for the District of Columbia Circuit is affirmed by an equally divided Court.
JUSTICE WHITE took no part in the consideration or decision of this case.
NOTES
[*]  Paul L. Friedman, Anne D. Smith, Philip S. Anderson, and Peter G. Kumpe filed a brief for Little Rock Newspapers, Inc., as amicus curiae urging reversal.

Briefs of amici curiae urging affirmance were filed for Detroit Renaissance, Inc., et al. by Herschel P. Fink, Richard E. Zuckerman, and David B. Jaffe; for Newspaper Drivers & Handlers, Teamsters Local No. 372, et al. by Gerry M. Miller; for Union Leaders representing Detroit Free Press employees by Bruce A. Miller; and for Jane Daugherty et al. by Barbara Harvey.
Briefs of amici curiae were filed for the American Newspaper Publishers Association by P. Cameron DeVore, Marshall J. Nelson, and W. Terry Maguire; for the American Federation of Labor and Congress of Industrial Organizations by Robert M. Weinberg, Walter Kamiat, and Laurence Gold; and for James Blanchard et al. by Richard C. Van Dusen.